Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on December 11, 2019.
Claims 1-21 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 313.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The 2nd-3rd limitations of the claim can be broadly interpreted as disclosing that the speed change from zero to a relatively constant speed is achieved without the use of a throttle or brake command. The specification discloses, in paragraph [0064], that commands are generated to control the autonomous vehicle to an intended idle speed.  The specification fails to explain or clearly point out how the speed change from zero to a relatively constant speed is achieved without issuing a throttle or brake command.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 7, 10-12, 14, 17-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation “a vehicle” in the 1st, 2nd, and 1st limitations, respectively, and have “a vehicle” already disclosed in Claim 1, 8, and 15 respectively.  It is unclear if “a vehicle” is a new vehicle or the same vehicle.  A suggestion to overcome this rejection is to amend the claim to “the vehicle”.  For the purposes of examination the examiner is interpreting the claim limitation to be the vehicle.

Claims 3, 5, 7, 10, 14, 17, 19, and 21 recite the limitation "the speed curve" in the 1st limitation.  There is insufficient antecedent basis for this limitation in the claims.

Claims 4, 11, and 18 recite the limitation “a speed guideline” in the 1st limitation and have “a speed guideline” already disclosed in Claim 1, 8, and 15 respectively.  It is unclear if “a speed guideline” is a new speed guideline or the same speed guideline.  A suggestion to overcome this rejection is to amend the claim to “the speed guideline”.  For the purposes of examination the examiner is interpreting the claim limitation to be the speed guideline.
Claims 4, 11, and 18 recite the limitation "the speed curve" in the 2s.  There is insufficient antecedent basis for this limitation in the claims.

Claim 12 recites the limitation "the speed curve" in the 1s.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (U.S. Pub. No. 20200398844) in view of Zhao (U.S. Pub. No. 20210061278).
Regarding Claim 1 
Ruybal teaches:
A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: ([0102], discloses a method stored as executable instructions on a non-transitory memory; [0108], discloses a computer for executing the instructions stored on the memory)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV; ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed; [0085] discussing automatic adjustments to creep torque)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and ([0009], discloses using an Info-Rich Eco-Autonomous Driving system to generate a route based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding claim 3: 
Ruybal and Zhao teach the limitations of claim 1.  Ruybal also teaches:
wherein the speed curve represents speed changes of a vehicle from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 4:
Ruybal and Zhao teach the limitations of claim 1.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach: 
wherein generating a speed guideline comprises extracting a section of the speed curve from the current speed of the ADV to a target idle speed represented by the speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 5:
Ruybal and Zhao teach the limitations of Claim 4.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 6:
Ruybal and Zhao teach the limitations of claim 1.  Ruybal also teaches:
further comprising determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Regarding Claim 8:
Ruybal teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising: ([0102], discloses a non-transitory memory with executable instructions stored on it and a control system to execute the instructions)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV; ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and  Atty. Docket No.: 209922.0493.4 (P459) 26([0009], discloses that a route is selected based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding Claim 10:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal also teaches:
wherein the speed curve represents speed changes of a vehicle from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 11:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach:
wherein generating a speed guideline comprises extracting a section of the speed curve from the current speed of the ADV to a target idle speed represented by the speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 12:
Ruybal and Zhao teach the limitations of Claim 11.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 13:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal also teaches:
wherein the operations further comprise determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Regarding Claim 15:
Ruybal teaches:
A data processing system, comprising: ([0099], discloses processing of sensor data) 
a processor; and ([0102], discloses a controller capable of processing sensor data)
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations including ([0102], discloses a memory with stored instructions executable by the controller and operates the vehicle)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV; ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and  Atty. Docket No.: 209922.0493.4 (P459) 26([0009], discloses that a route is selected based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding Claim 17:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal also teaches:
wherein the speed curve represents speed changes of a vehicle from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 18:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach:
wherein generating a speed guideline comprises extracting a section of the speed curve from the current speed of the ADV to a target idle speed represented by the speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 19:
Ruybal and Zhao teach the limitations of Claim 18.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 20:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal also teaches:
wherein the operations further comprise determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Claims 2, 7, 9, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (U.S. Pub. No. 20200398844) in view of Zhao (U.S. Pub. No. 20210061278) as applied to claims 1, 8, and  15 above, and further in view of Bauer (U.S. Pub. No. 20200108829).
Regarding Claim 2:
Ruybal and Zhao teach the limitations of Claim 1.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed.  ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 7:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the speed curve is one of a plurality speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 9:
Ruybal and Zhao teach the limitations of Claim 8.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed. ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 14:
Ruybal and Zhao teach the limitations of Claim 8.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the speed curve is one of a plurality speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 16:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed. ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 21:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the speed curve is one of a plurality speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grubwinkler (US Pub. No. 2019/0295412) discloses a method of managing vehicle operation based on speed information and location information form a multiplicity of vehicles.  Plianos (US Pub. No. 2019/0100204) discloses a method and apparatus for controlling a vehicle speed and path in cruise control through the use of a coasting profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664